DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 9-10, 14-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS 61-86579 A (Ogawa) in view of US 3,029,953 (Morrissey) and KR 2014-0019908 A (Kim).
With respect to claim 1: Ogawa discloses a door insert for a door of a household cooling appliance, the door insert comprising: a body (door body 2) defining a storage space for storing goods (Figs. 1-7), said body having a bottom and side walls (see the annotated images below, from Ogawa Figs. 3-4 and 7), and at least one of said side walls being formed with a through hole (hole 2c); a container 3 extending in a width direction between said side walls (Figs. 1-4), said container 3 being a non-destructively releasable separate component (Figs. 5-7); and at least one separate holding bracket (locking piece 4) connecting said container 3 to at least one of said side walls, said at least one separate holding bracket having a first bracket element (includes surface 4a and wall 4b) extending in a depth direction configured to contact an outer face of said at least one of said side walls (at wall 2a/2b in Figs. 3-4) and a second bracket element (includes claw 4c and structure forming groove 4d) extending in said width direction enclosing with said first bracket element an angle between 80° and 100° (approximately 90° in Figs. 3-4), wherein said second bracket element is plugged in said through hole and at least partly inserted in a hollow section (formed by part 3a) formed in said front wall in the width direction (Figs. 3-4 and 7).
The annotated images below, from Ogawa Figs. 3-4 and 7, indicate what structures are relied upon for the claimed “bottom” and “side walls” of the “body”. 

    PNG
    media_image1.png
    247
    388
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    417
    352
    media_image2.png
    Greyscale

Ogawa Fig. 1 shows some structures at or on the door body 2 above the container 3. Ogawa does not go into specifics about those structures and/or any connection between said structures and the door body 2. 
Ogawa [0001] teaches the primary purpose of the invention is to provide a hole (hole 2c) for fitting a locking piece (locking piece 4) in a part of a door body (door body 2) without using a screw or a hooking claw, and to provide heat insulating material to the door. The purpose is to fix the locking piece inexpensively and surely using the door. 
Morrissey discloses door shelves 6 mounted in a width direction between opposed side walls 9 of an inner liner 4 of a refrigerator door 2. The front guard of the shelf 6 includes flanges 14 and 15 that define a hollow section for receiving bosses 11 that protrude from the side wall 9 of the liner 4. Morrissey’s shelves 6 appear to be similar to the structures at or on Ogawa’s door body 2 above the container 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach Morrissey’s shelves 6 to Ogawa’s door body 2 using Ogawa’s locking pieces 4 and holes 2c, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to provide storage structure on Ogawa’s door in addition to the container 3. This enables compartmentalization and organization based on a user’s needs and/or types of items stored in the refrigerator, and increases the storage capacity of the door/appliance.  
In the combination, the shelves 6 and/or the “front guard” of the shelves 6 meet “at least one front wall extending in a width direction between said side walls, said at least one front wall being a non-destructively releasable separate component” as claimed. 
See Ogawa Figs. 3-4 and Morrissey Fig. 3. In the combination, Ogawa’s locking pieces 4 have Morrissey’s bosses 11 formed thereon in lieu of the claw 4c shown by Ogawa. The bosses 11 extend from/through Ogawa’s holes 2c in a similar manner as Ogawa’s claws 4c, and are received between the flanges 14 and 15 of Morrissey’s shelves 6. 
In the combination, the locking pieces 4 meet “at least one separate holding bracket (locking pieces 4) connecting said separate component (shelf 6) to at least one of said side walls, said at least one separate holding bracket having a first bracket element (includes surface 4a and wall 4b) extending in a depth direction configured to contact an outer face of said at least one of said side walls (at wall 2a/2b in Ogawa Figs. 3-4) and a second bracket element (includes bosses 11 and structure forming groove 4d) extending in said width direction enclosing with said first bracket element an angle between 80° and 100° (approximately 90° in Ogawa Figs. 3-4), wherein said second bracket element is plugged in said through hole and at least partly inserted in a hollow section (between flanges 14 and 15 of shelf 6) formed in said front wall in the width direction (Fig. 3 of Morrissey)” as claimed.
The combination of Ogawa and Morrissey is interpreted to meet “wherein said second bracket element is plugged in said through hole and at least partially inserted in a hollow section formed in said from wall in the width direction” as recited in claim 1, because the order of assembly steps is germane to the issue of patentability for an apparatus (structure) claim. Claim 1 is an apparatus (structure) claim. 
The patentability of an apparatus claim is based on the apparatus itself, and not on the assembly steps thereof. Ergo, a difference in assembly steps between the Applicant’s invention and the assembly steps of the prior art fail to yield a patentable distinction between the Applicant’s claimed apparatus and the apparatus of the prior art. 
The final assembled structure taught by the combination of Ogawa and Morrissey meets “wherein said second bracket element is plugged in said through hole and at least partially inserted in a hollow section formed in said from wall in the width direction” as recited in claim 1.
If the aforementioned “wherein” clause is interpreted to require the second bracket element to be plugged in the through hole and inserted in a hollow section formed in the front wall after the front wall is placed at the through hole, it does not appear that the assembly steps of Ogawa in view of Morrissey meets such an assembly sequence. Based on Ogawa Fig. 7, it appears that Ogawa’s container 3 is attached to the locking pieces 4 after the locking pieces 4 are located at the holes 2c. For the shelves 6, the locking pieces 4 would be inserted in the holes 2c before the shelves 6 are attached. 
Kim discloses attaching a support bar 100 to an inner wall (liner) of a refrigerator door by moving the support bar 100 against the inner wall, such that fasteners 140a/140b of the support bar 100 pass through holes 15 in the inner wall. Subsequently, fastening pieces 160 are engaged with the fasteners 140a/140b from the back side of the inner wall.  
Kim shows it is known in the refrigerator art to attach a component to a door liner by first moving the component against the door liner, and then securing the holding element from the back/inner side of the liner with a securing element. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach Morrissey’s shelves 6 to Ogawa’s door body 2 similarly to the assembly steps in Kim’s invention, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
Such a modification involves merely rearranging or resequencing the method steps for assembly of the apparatus taught by Ogawa in view of Morrissey, and therefore amounts to no more than an obvious variation of Ogawa in view of Morrissey. 
In terms of Ogawa in view of Morrissey, the assembly sequence that is analogous to Kim’s invention is to place Morrissey’s shelf 6 at the holes 2c (analogous to placing Kim’s support bar 100 at the insertion holes 15), and then to pass the locking pieces 4 through the holes 2c to engage the bosses 11 between flanges 14 and 15 of the shelf 6 (analogous to pushing Kim’s fastening pieces 160 onto fixtures 140a/140b).
Such an assembly sequence meets “wherein said second bracket element (includes bosses 11 and structure forming groove 4d of locking piece 4) is plugged in said through hole (hole 2c) and at least partly inserted in a hollow section formed in said front wall in the width direction (between flanges 14 and 15 of shelf 6)” as claimed. 
With respect to claim 5: The angle in Ogawa Figs. 3-4 is 90°.
With respect to claim 6: See Ogawa Figs. 3-4. The bend between walls 2a and 2b forms “a coupling structure” as claimed. The corresponding bend in locking piece 4 forms “a counter coupling structure” as claimed. 
With respect to claim 9: In the combination, bosses 11 comprise “a clamping element” as claimed. Alternatively, Ogawa’s groove 4d comprises “a clamping element” as claimed. 
With respect to claim 10: See Morrissey Fig. 3. 
With respect to claim 14: Ogawa’s door body 2 meets “an insert” as claimed. 
With respect to claim 15: Ogawa, as modified, makes obvious a door (Ogawa’s door 1) for a household cooling appliance (refrigerator), the door comprising: a door insert according to claim 1; said body of said door insert (door body 2) is a frame inserted into an opening or recess of the door (Ogawa Fig. 2); and wherein said at least one front wall is one of a plurality of front walls connected to said side walls of said body (Ogawa Fig. 1 and Morrisey Fig. 1). 
With respect to claim 17: Ogawa Figs. 1-2 show a door as claimed.
With respect to claim 18: By making the same combinations/modifications as in the rejections above (IE - reordering the assembly steps of Ogawa in view of Morrissey), Ogawa in view of Morrissey and Kim makes obvious a method of mounting a door insert for a door of a household cooling appliance, the method comprising: providing a door insert (Ogawa’s door body 2) with a body forming a storage space for stored goods, the body including a bottom and side walls (see the annotated images in the rejection of claim 1) and at least one of the side walls is formed with a through hole (Ogawa’s hole 2c); providing a separate component (Morrissey’s shelves 6 and/or the “front guard” of the shelves 6) to form a front wall of the storage space extending in a width direction between the side walls (Ogawa Fig. 1 and Morrissey Figs. 1-3); and providing at least one separate holding bracket (Ogawa’s locking pieces 4, as modified with Morrissey’s bosses 11) with said at least one separate holding bracket having a first bracket element (includes Ogawa’s surfaces 4a and walls 4b) extending in a depth direction and a second bracket element (includes bosses 11 and structure forming grooves 4d) extending in the width direction enclosing with the first bracket element an angle between 80° and 100° (90° in Ogawa Figs. 3-4); non-destructively releasably attaching the front wall to at least one of the side walls with at least one separate holding bracket (using locking pieces 4, as modified, to attach Morrisey’s shelves 6 to Ogawa’s door body 2), where said first bracket element engages or contacts an outer face of the at least one of the side walls (Ogawa Figs. 3-4) and, wherein the second bracket element is plugged in the through hole and is at least partly inserted in a hollow section formed in the front wall in the width direction (bosses 11 extending through holes 2c to engage the hollow section between flanges 14 and 15 of the shelves 6).
As explained in the rejection of claim 1, the combination of Ogawa in view of Morrissey and Kim makes obvious placing Morrissey’s shelves 6 at the holes 2c, and then passing the bosses 11 on the locking pieces 4 through the holes 2c and into engagement between flanges 14 and 15 of the shelves 6. Such an assembly sequence meets “wherein the second bracket element (includes bosses 11 and structure forming grooves 4d of locking pieces 4) is plugged in the through hole (Ogawa’s hole 2c) and is at least partly inserted in a hollow section formed in the front wall (hollow section defined by flanges 14 and 15 of shelves 6)” as recited in claim 18.
With respect to claim 19: By making the same combinations/modifications as in the rejections above, Ogawa in view of Morrissey and Kim makes obvious a door insert for a door of a household cooling appliance, the door insert comprising: 5 of 14BSH-2017PO4715 - Application No. 16/737,435Response to Office action April 29, 2022Response submitted May 24, 2022a body (Ogawa’s door body 2) defining a storage space for storing goods, said body having a bottom wall and side walls (see the annotated images in the rejection of claim 1), each of said bottom wall and side walls having an outer wall face and an inner wall face (see the annotated image below, from Ogawa Figs. 3-4), said inner wall faces delimit said storage space (Ogawa Figs. 1-4 and 7), and each of said side walls being formed with a through hole (Ogawa’s holes 2c) which extends from said outer wall face to said inner wall face (Ogawa Figs. 3-4 and the annotated image below); at least one non-destructively releasable front wall (Morrisey’s shelves 6 and/or the “front guard” of the shelves 6), said front wall having an outer wall face (formed by Morrissey’s flange 15) and an inner wall face (formed by Morrissey’s flange 14), where said inner wall face of said front wall delimits said storage space (Morrissey Figs. 1-3), a hollow section formed between said outer wall face and said inner wall face at each end of said front wall in a width direction (space between flanges 14 and 15 that receives bosses 11), said front wall extending between said side walls in said width direction (Ogawa Fig. 1 and Morrissey Figs. 1-3); a first separate holding bracket (a first one of Ogawa’s locking pieces 4, as modified) connecting said front wall to one of said side walls (on the left or right side of a shelf 6), a second separate holding bracket (a second one of Ogawa’s locking pieces 4, as modified) connecting said front wall to the other of said side walls (on the other of the left or right side of the shelf 6); each of said first and second separate holding brackets having a first bracket element (includes Ogawa’s surfaces 4a and walls 4b) extending in a depth direction configured to contact said outer wall face of respective said side walls (Ogawa Figs. 3-4); and a second bracket element (includes bosses 11 and structure forming grooves 4d) extending in said width direction enclosing with said first bracket element an angle between 80° and 100° (90° in Ogawa Figs. 3-4), and said second bracket element being received in respective said through holes and received in respective said hollow sections of said front wall (Ogawa Figs. 3-4 and Morrissey Figs. 1-3).
The annotated image below, from Ogawa Figs. 3-4, indicates what structures are relied upon for the claimed “outer wall face” and “inner wall face”.

    PNG
    media_image3.png
    596
    708
    media_image3.png
    Greyscale

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS 61-86579 A (Ogawa) in view of US 3,029,953 (Morrissey) and KR 2014-0019908 A (Kim) as applied to claim 1 above, and further in view of JPH 04-165218 A (Namihana).
With respect to claims 6-8: See Ogawa Figs. 3-4. In Fig. 3, parts 5 and 6 abut the locking piece 4. The part 5 is designed to prevent detachment of the locking piece 4 out of the hole 2c in the direction N. The embodiment Fig. 4 is an alternative to Fig. 3, which uses a single part 7 instead of the two parts 5 and 6. 
Ogawa does not disclose the use of two openings and two coupling elements as set forth in claims 6-8.
Namihana Figs. 5-7 show various ways to secure a fixture 3 to an inner side wall 11 of a refrigerator door. The fixture 3 mounts a bottle pocket 2 to the side wall 11 of the door. In Figs. 5-6, the fixture includes two protrusions 3a that engage in corresponding through holes 11a in the side wall 11. In the embodiment of Fig. 7, the protrusions 3a engage into parts 11c of the side wall 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ogawa’s locking piece 4 and door body 2 with Namihana’s securing structure, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Such a modification is an obvious alternative of how to hold the locking piece 4 in the hole 2c without falling out (alternative to Ogawa’s parts 5-7). 
In the combination, it is obvious to put the holes 11a or parts 11c on Ogawa’s door body 2, where engaged by the locking piece 4. In the combination, holes 11a or parts 11c make obvious the claimed “coupling structure” of claim 6.
In the combination, it is obvious to form the protrusions 3a on Ogawa’s locking piece 4, at the surfaces abutting the door body 2. In the combination, the protrusions 3a make obvious “counter coupling structure” as claimed in claim 6. 
See Namihana Fig. 7. The parts 11c are “at least two coupling elements being integrally formed on said at least one of said side walls” as claimed in claim 7. The holes 11a of Figs. 5-6 are also integrally formed on the side walls. 
In the embodiment of Namihana Figs. 5-6, the locking protrusions 3a extend through two first through holes 11a. In Namihana Fig. 7, protrusions 3a extend into part 11c of the wall 11. 
It has been held that reversal of the essential working parts of an invention involves only routine skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reverse the locking protrusions 3a and first through holes 11a, as an obvious variation of the invention of Namihana. 
One would be motivated to make such a modification because it eliminates the locking protrusion 3a extending through the wall 11 (as in Namihana Figs. 5-6) and the protruding bump 11c (as in Namihana Fig. 7). The modification is desirable to hide from view the structure that locks the fixture to the wall (parts 3a, 11a, and/or 11c). 
The combination makes obvious putting the protrusions 3a on the inside of Ogawa’s door body 2, and forming the holes 11a in Ogawa’s locking piece 4.
As modified, the locking protrusions 3a make obvious “at least two coupling elements” integrally formed on the side wall (see claims 6-7). The two holes 11a make obvious “two openings” as defined by claim 8. Namihana Fig. 6 showing the locking protrusions 3a extending through and beyond the holes 11a makes obvious the claimed “project beyond said two openings” as defined by claim 8.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS 61-86579 A (Ogawa) in view of US 3,029,953 (Morrissey) and KR 2014-0019908 A (Kim) as applied to claim 9 above, and further in view of US 3,227,502 (Roberts).
With respect to claim 11: Ogawa, as modified, does not disclose the claimed “spring element”.
Roberts discloses a mounting structure for securing a storage member to the inside of a refrigerator door - similarly to Ogawa, Morrissey, and Kim. Roberts’ end members 12 connect to the side walls 6 of the liner 3 of the door, and a cross member 11 is connected to the two end members 12 so as to extend between the side walls 6. Roberts Fig. 3 shows each end member 12 includes a bridge 32 with a thickened central portion 37 having a sloping forward edge 38. The bridge 32 is composed of a certain material or has certain dimensions, so as to be slightly resilient in order to permit a dimple 34 on the cross member 11 to pass over said bridge 32 during assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the locking piece 4 to include Roberts’ bridge 32, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a modification in order to provide a physical locking structure (bridge 32 and dimple 34) between the locking piece 4 and the shelf 6. In the combination, the bridge 32 makes obvious “a spring element” as claimed. 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS 61-86579 A (Ogawa) in view of US 3,029,953 (Morrissey) and KR 2014-0019908 A (Kim) as applied to claim 1 above, and further in view of US 2012/0297816 A1 (Czach).
With respect to claims 12-13: Morrissey does not disclose the shelves 6 as extruded aluminum profiles. 
Czach [0029]-[0030] disclose forming a main body 40 and rail 46 of a door bin 36 from extruded aluminum. Czach states this makes the body 40 “a single monolithic component…of sufficient strength to support the food items placed in the door bin 36”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Ogawa’s container 3 using extruded aluminum parts (similarly to the invention of Czach), because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Further, the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to use extruded aluminum to provide sufficient strength to hold items using the container 3, similarly to how making Czach’s body 40 from extruded aluminum provides sufficient strength to hold the items in Czach’s door bin 36.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS 61-86579 A (Ogawa) in view of US 3,029,953 (Morrissey) and KR 2014-0019908 A (Kim) as applied to claim 1 above, and further in view of US 9,170,045 B2 (Oh).
With respect to claims 14-17: Ogawa does not disclose the door body 2 as a component of a refrigerator with inner and outer doors. 
Oh discloses a refrigerator 1 that includes doors 20 and 30 that open and close a freezer compartment 102 and a refrigerator compartment 104. A storing device 40 is disposed on a rear surface of the door 30 to accommodate food. The storing device 40 includes a frame 41 that is removably coupled to the door 30. The frame 41 closes the refrigerator compartment 104 when the door 30 is closed. The frame 41 may be referred to as a second storage compartment 405. Door 30 includes a first door 310 that opens and closes the refrigerator compartment 104, and a second door 340 rotatably connected to the first door 310 to open and close the second storage compartment 405. 
Oh Col. 1 teaches that the large second storage compartment improves storing efficiency and a user’s convenience. Further, having the first door and the second door provides a sense of unity, this improving the appearance of the refrigerator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the structure suggested by the combination of Ogawa, Morrissey, and Kim in a two-door refrigerator like Oh’s (at the second storage compartment 405), as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to provide both structures in a single refrigerator in order to provide the screw-free and strong connection of Ogawa in view of Morrisey and Kim in combination with the storing efficiency, user convenience, and improved appearance of Oh’s refrigerator. 
In such a combination, Oh’s first door 310 is the “inner door” of claim 16, and second door 340 is the “outer door” of claim 16. The door body 2 of Ogawa is the claimed “door insert”, which is inserted into Oh’s disclosed opening 316 of the first door 310 (see Oh Fig. 10). The plurality of shelves in Oh’s figures, and the plurality of shelves in Ogawa Fig. 1 makes obvious having a plurality of front walls as defined by claim 15. By inserting the frame 41 into the door 310, the frame 41 makes obvious “an insert” as in claim 14. In such a combination, Oh’s refrigerator 1 and door 310 make obvious “a household cooling appliance, comprising a door” as in claim 17. The door body 2 is the claimed “door insert according to claim 1”. 
Response to Arguments
Applicant's arguments filed with respect to the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
The Applicant’s remarks about Ogawa’s side wall and the claimed side wall are not persuasive. The Applicant argues that Ogawa’s entire part 2 must be relied upon for the claimed “side wall”, and the portions identified by the examiner cannot be relied upon for the claimed “side wall” given the broadest reasonable interpretation of the claim in light of the specification. 
The Applicant’s specification sets forth that the door device 5 includes the inner door 9, outer door 10, storage space 11 between the doors 9 and 10, and the cover 25. The space 11 is bounded by the insert 12. Insert 12 is the body 18/19. Body 18 is the rear wall 20, side walls 21/22, bottom wall 23, and top wall 24. The inner door 9 comprises cover 25 and insert 12.
The Applicant’s Fig. 3 shows that the body 18/19 and/or insert 12 is covered by the cover 25. See the specification at [0104], which states this fact. The side walls 28/29 of the cover 25 cover the side walls 21/22 of the insert 12 and/or body 18/19. The Applicant’s inner side walls 21/22 are covered by outer side walls 28/29.
See Ogawa Figs. 3-4 and Applicant’s Fig. 3. The inner, lateral portions of Ogawa’s door body 2 (includes holes 2c) are analogous to Applicant’s side walls 21/22. The outer, lateral portions of Ogawa’s door body 2 (where the lead lines for reference numeral 2 ends in Ogawa Figs. 3-4) are analogous to Applicant’s side walls 28/29. The outer, lateral portions of Ogawa’s door body 2 cover the identified “side walls” of Ogawa’s door body 2 in the same or similar way that the Applicant’s cover 25 covers the side walls 21/22 of the insert 12.
As such, the portions of Ogawa relied upon for the claimed “side walls” are completely in line with the broadest reasonable interpretation of “side walls” in light of the Applicant’s specification.
The arguments related to “between said side walls” as claimed are moot. The shelves 6, as mounted to Ogawa’s door body 2, are between the side walls of the door body 2. See the rejection of claim 1 for an annotated image identifying the portions of Ogawa relied upon for the claimed “side walls”. 
The arguments related to “inserted in a hollow section” as claimed are moot. The bosses 11, as provided on the locking pieces 4, are inserted in the hollow section between flanges 14 and 15 of the shelves 6. 
The arguments related to Kim are not persuasive. As admitted by the Applicant, Kim shows it is known to attach the fastener to the door-mounted structure after abutting the door-mounted structure with the door. As such, it is obvious to assemble the structure taught by Ogawa in view of Morrissey in a different order than what is disclosed by Ogawa and Morrissey. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637